Name: Commission Regulation (EEC) No 1282/90 of 15 May 1990 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 5. 90 Official Journal of the European Communities No L 126/31 COMMISSION REGULATION (EEC) No 1282/90 of 15 May 1990 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regula ­ tion (EEC) No 571 /89 (2)r and in particular Article 6 (7) thereof, Article 1 Regulation (EEC) No 859/89 is hereby amended as follows : 1 . in Article 9 :  the last phrase of paragraph 2 is replaced by the following : 'they may submit more than one tender, at different prices, for each category in response to each invitation to tender.'  the first phrase of paragraph 4 (a) is replaced by the following : '(a) they relate to a quantity of at least 10 tonnes and not more than 100 tonnes.' 2. In Article 1 1 paragraph 3 is replaced by the following : '3 . If the total of the quantities tendered at a price equal to or below the maximum price exceed the quantities to be bought in, the quantities awarded may be reduced for each category by means of reduction coefficients which may increase in line with the diffe ­ rences in price and the quantities tendered.' 3 . In Article 15 ( 1 ), ' 120th' and ' 140th' are replaced by '45th' and '65th' respectively. Article 2 This Regulation shall enter into force on 16 May 1990 . It shall apply with affect from the second invitation to tender in May. Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3) laid down rules governing invitations to tender ; whereas, to improve the selection of tenders, the quantities which may be offered at the same price should be limited and the presentation of several tenders at different prices should be permitted ; whereas, in order to arrive at a harmonious distribution of the quantities offered where they exceed the quantities to be bought in, it should be laid down that where reduction coefficients are used they may, quantifiable criteria applying, be set at a higher level for high-priced tenders than for low-priced ones ; Whereas, for the sake of sound market management, the time limit for payment for products taken over by inter ­ vention agencies should be reduced ; Whereas this Regulation is in accordance with the opinion of the Management committee for Beef and Veal , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. O OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 91 , 4 . 4 . 1989, p. 5 .